Citation Nr: 1341495	
Decision Date: 12/16/13    Archive Date: 12/31/13

DOCKET NO.  10-13 572A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for residuals, arthritis of the ankles.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from December 1953 to December 1955.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision by the Chicago, Illinois, Regional Office (RO) of the Department of Veterans Affairs (VA).  The Board, in pertinent part, remanded the issue on appeal for additional development in January 2013 and June 2013.

In March 2013, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge.  He also testified before a decision review officer at the RO in June 2009.  Copies of the transcripts of those hearings are of record.  The issue on appeal was adequately explained to him and the submission of evidence which he may have overlooked and which would be advantageous to his position was suggested.  See 38 C.F.R. § 3.103(c) (2012). 

This appeal was processed using the Virtual VA and VBMS (efolder) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of the electronic record.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

A residual ankle disability, to include arthritis, was not manifest during active service, is not shown to have developed as a result of an established event, injury, or disease during active service, and is not shown to have been proximately due to or aggravated by a service-connected disability.



CONCLUSION OF LAW

A residual ankle disability, to include arthritis, was not incurred in or aggravated by military service or service-connected disabilities.  38 U.S.C.A. §§ 1110, 1112 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  The Veteran was notified of the duties to assist and of the information and evidence necessary to substantiate his claim by correspondence dated in May 2007. 

The notice requirements pertinent to the issue on appeal have been met and all identified and authorized records relevant to this matter have been requested or obtained.  The available record includes service records, VA treatment and examination reports, private treatment records, and the Veteran's statements and testimony in support of his claim.  The record also shows the Veteran's service treatment and personnel records are unavailable and that they may have been lost due to fire at a government storage facility.  In such cases, there is a heightened duty to assist him in developing the evidence that might support his claim, which includes the duty to search for alternative medical records.  See Cuevas v. Principi, 3 Vet. App. 542, 548 (1992).  In correspondence dated in July 2007, October 2007, and April 2008, VA notified the Veteran that the service department had been unable to locate his records and he was advised to provide records in his possession or to provide information for VA assistance in searching alternative sources for evidence to substantiate his claim.  The development requested on remand in January 2013 and June 2013 has been substantially completed.  There is no evidence of any additional existing pertinent records.  The Board finds that further attempts to obtain additional evidence would be futile.  

When VA undertakes to provide a VA examination or obtain a VA opinion it must ensure that the examination or opinion is adequate.  VA medical opinions obtained in this case are adequate as they are predicated on a substantial review of the record and medical findings and consider the Veteran's complaints and symptoms.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion as to the issues on appeal has been met.  38 C.F.R. § 3.159(c)(4) (2012).  Although in a November 2013 brief the Veteran's service representative, in essence, challenged the competency and adequacy of an October 2013 VA examiner's opinion, the Board finds no merits to the claims.  It is significant to note that a search of publically available records, including a VA intranet phone book, indicates the examiner is a podiatrist and a podiatric surgeon with sufficient medical expertise to provide an etiology opinion in this case.  The representative's statements as to etiology are not considered to be competent as the opinion is demonstrated to have been provided based upon his personal experiences rather than acquired medical training or expertise.  The medical literature provided in November 2013 is further found to be not relevant to the Veteran's present appeal as it is not specific to his medical case and is essentially cumulative of the etiological theory and medical literature reviewed and considered by the October 2013 VA examiner.  The available medical evidence is sufficient for an adequate determination.  There has been substantial compliance with all pertinent VA law and regulations and to adjudicate the claim would not cause any prejudice to the appellant. 

Service Connection Claim

Service connection may be granted for a disability resulting from injury suffered or disease contracted in line of duty or for aggravation of preexisting injury suffered or disease contracted in line of duty.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2012).  In addition, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d) (2012).  Where a veteran is seeking service connection for any disability, due consideration shall be given to the places, types, and circumstances of the veteran's service as shown by the veteran's service record, the official history of each organization in which the veteran served, the veteran's medical records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a) (West 2002).

A disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310(a) (effective before and after October 10, 2006).  The United States Court of Appeals for Veterans Claims (hereinafter "the Court") has held that when aggravation of a nonservice-connected condition is proximately due to or the result of a service-connected condition a veteran shall be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439 (1995). 

Effective October 10, 2006, VA regulations were amended to include that any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  It was noted, however, that VA will not concede a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  38 C.F.R. § 3.310(b) (effective October 10, 2006); 71 Fed. Reg. 52744 (Sept. 7, 2006) (noting the revision was required to implement the Court's decision in Allen, 7 Vet. App. 439). 

Service connection can be granted for certain chronic diseases, including arthritis, if manifest to a degree of 10 percent or more within one year of separation from active service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2012).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word chronic.  Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic or when the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2012).  Continuity of symptomatology applies to those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

The Court, however, has held that even though a disease is not included on the list of presumptive diseases a nexus between the disease and service may nevertheless be established on the basis of direct service connection.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that when a claimed disorder is not included as a presumptive disorder direct service connection may nevertheless be established by evidence demonstrating that the disease was in fact "incurred" during service.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

In order to prevail on the issue of service connection on the merits, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  A veteran seeking disability benefits must establish the existence of a disability and a connection between service and the disability.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000).  

Medical evidence is required to demonstrate a relationship between a current disability and the continuity of symptomatology demonstrated if the condition is not one where a lay person's observations would be competent.  Clyburn v. West, 12 Vet. App. 296 (1999).  Whether lay evidence is competent and sufficient in a particular case is an issue of fact and lay evidence can be competent and sufficient to establish a diagnosis when (1) a layperson is competent to identify the medical condition (sometimes the layperson will be competent to identify the condition where the condition is simple, for example, a broken leg, and sometimes not, for example, a form of cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007)

Lay evidence presented by a veteran concerning his continuity of symptoms after service may generally be considered credible and ultimately competent, regardless of a lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (2006).  The Board has the authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other evidence.  Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997).  

It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case, with all reasonable doubt to be resolved in favor of the claimant.  38 C.F.R. § 3.102 (2012).

In this case, the Veteran contends that he has bilateral ankle disorder secondary to his service-connected bilateral pes planus, knee, and heel spur disabilities.  He also reported having had ankle pain since service.

The pertinent medical evidence of record includes VA treatment records dated in January 2007 noting the Veteran complained of pain to the inside of the right ankle and that he reported having dropped a heavy object on it in October 2006.  It was noted he presently had swelling, tenderness on walking, and increased pain after being stationary.  X-ray studies of the right ankle in October 2007 revealed mild to moderate degenerative osteoarthritis.  Private medical records dated in June 2009 noted X-ray studies of the ankles revealed mild marginal spurring involving multiple joints throughout the feet and ankles.  

VA examination in October 2009 included diagnoses of mild right ankle degenerative joint disease and left ankle arthralgia.  X-ray studies revealed mild degenerative joint disease changes at the right ankle joint with a bony spur in the talus, anteriorly.  X-ray studies of the left ankle revealed no fracture or dislocation.  The examiner found that after a review of the Veteran's claim file, medical history, current physical examination, and current X-ray studies there were little objective findings to correlate a chronic ankle condition to his bilateral pes planus of greater than fifty years as having secondary causation or influence on the ankle.  It was noted there were no radiographic changes of the ankle that might be considered chronic changes and that the Veteran's right ankle mild degenerative joint disease changes were not considered to be particularly unusual in a person of the Veteran's age.  It was the examiner's opinion that the Veteran's ankle conditions were less likely than not related to his in-service foot problems and/or secondary to his flat feet conditions.

An August 2013 VA examiner also found the Veteran's ankle disorders were less likely than not incurred in or caused by an in-service injury, event, or illness.  It was noted bilateral ankle degenerative joint disease was onset years after his service discharge and that there was no evidence of an in-service ankle injury.  The examiner, however, declined to provide a secondary service connection opinion based upon an incorrect assumption that the Veteran did not have service-connected knee or foot disabilities.

A VA medical opinion was subsequently obtained in October 2013 based upon a review of the record and a review of the current medical literature.  The examiner summarized the pertinent medical evidence and found that it was less likely than not that the Veteran's claimed ankle conditions were aggravated by his service-connected disabilities, to include bilateral pes planus, bilateral heel spurs, and bilateral arthritis of the knees.  It was further noted that the medical evidence and the mild ankle joint changes observed on radiographs were consistent with the normal and natural aging process.  The opinion was noted to have been based upon evidence that the Veteran was first seen for his ankle condition in 2009 approximately 50 years after his separation from service, that it was also the opinion of the August 2013 VA examiner that an ankle disorder was less likely than not incurred in or caused by an in-service injury, event, or illness, that overall the August 2013 examination findings of a slight loss of range of motion, normal muscle strength, and normal joint stability were consistent with a normal and natural aging process, that X-ray studies in 2009 and 2013 right ankle demonstrated mild degenerative changes consistent with the normal and natural aging process, and that there was sufficient medical literature attesting to mild changes within the lower extremity joints in persons reaching the later years of life.  

Based upon the evidence of record, the Board finds that a residual ankle disability, to include arthritis, was not manifest during active service, is not shown to have developed as a result of an established event, injury, or disease during active service, and is not shown to have been proximately due to or aggravated by a service-connected disability.  The October 2013 VA opinion is persuasive that the Veteran's present ankle disorders are more consistent with the normal aging process.  The examiner is shown to have considered the evidence of record and to have provided adequate rationale for the etiology opinion provided.  The opinion was also consistent with the findings of the October 2009 VA examiner.

The Board notes that the Veteran is competent to provide evidence as to observations and some medical matters, but that his statements are, at most, conclusory assertions of a nexus between his present ankle symptoms and service or a service-connected disability.  Jandreau, 492 F.3d 1372; Buchanan, 451 F.3d 1331.  As questions of medical diagnosis and a relationship to service are complex etiological questions akin to the type of medical matters which laypersons are not competent to provide, his statements are insufficient to establish service connection.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (Board must determine whether claimed disability is type of disability for which lay person is competent to provide etiology or nexus evidence).  Therefore, the claim for entitlement to service connection for residual ankle disability, to include arthritis, must be denied.  

When all the evidence is assembled VA is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the evidence in this case is against the claim.



ORDER

Entitlement to service connection for residuals, arthritis of the ankles is denied.



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


